Citation Nr: 1643926	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to intervertebral disc syndrome and lumbar narrowing of disc L4-L5 (low back disability).

3.  Entitlement to an effective date earlier than July 7, 2011 for the grant of service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to September 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2015 by the undersigned Veterans Law Judge, on the issue of entitlement to an earlier effective date for the grant of service connection for a low back disability.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a seizure disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from service in September 1985.

2.  In correspondence received on January 23, 1987, the Veteran submitted a claim for a low back disorder, which was denied by the RO in August 1987.

3.  In correspondence received in July 2011, the Veteran submitted a claim for a low back disorder, which was granted by RO in a June 2014 rating decision, effective July 7, 2011.

4.  In August 2011, VA received service treatment records that had existed but had not been associated with the claims file when VA first decided the Veteran's claim of service connection for a low back disorder in August 1987.

5.  The newly received service treatment records relate to the Veteran's service connection claim for a low back disorder.

6.  No communication received prior to January 23, 1987, may be interpreted as an informal claim for entitlement to service connection for a low back disorder.

7.  The date of receipt of the claim, January 23, 1987, is later than the date entitlement arose for a low back disorder; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSION OF LAW

The criteria for an effective date of January 23, 1987, but no earlier, for the grant of service connection for a low back disability are met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 
   
The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in February 2015 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

All pertinent treatment records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486.

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Concerning the first duty, during the hearing, the Veterans Law Judge enumerated the issue on appeal.  Concerning the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.

II.  Entitlement to an Effective Date Earlier than July 7, 2011 for the Grant of Service Connection for a Low Back Disability

The Veteran contends that an effective date earlier than July 7, 2011 should be established for the grant of service connection for a low back disability.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).

In the present case, the Veteran separated from active duty in September 1985.  He did not raise a claim for entitlement to service connection for a low back disorder within a year from discharge.  Rather, the Veteran first raised service connection claims for a low back disorder in January 1987. 

Because the Veteran did not apply for service connection for this issue within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).

In correspondence received on January 23, 1987, the Veteran submitted a claim for a low back disorder.  The RO requested the Veteran's service treatment records from the Records Service Station in February 1987.  A reply was received in March 1987, which stated that a "reply regarding medical records will be a matter of separate correspondence."  In April 1987, a rating decision was deferred to obtain copies of all service medical records.  That same month, an additional request for the Veteran's service treatment records was made.  See April 1987 Information Request.  A reply was received which again stated, reply regarding medical records will be a matter of separate correspondence."  No records were received.  In August 1987, the Veteran was notified that his claim was denied.

In July 2011, the Veteran submitted a claim for a low back disorder.  In July 2011, the RO requested the Veteran's service treatment records, and in August 2011, the Veteran's service treatment records were obtained and associated with the file.  Entitlement to service connection for a low back disorder was granted by the RO in a June 2014 rating decision, effective July 7, 2011.

38 C.F.R. § 3.156 (c) provides that, notwithstanding any other part of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim it will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a) (reopening a final decision on a claim with new and material evidence), if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Official service department records include 1) service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156 (c) are met; 2) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and 3) declassified records that could not have been obtained when VA decided the claim due to their classified status.

An award made based all or in part on the records identified by paragraph (c)(1) of 38 C.F.R. § 3.156 is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  See 38 C.F.R. § 3.156 (c)(3).

As noted, In August 2011, VA received the Veteran's service treatment records that indicate the Veteran injured his low back during service.  The service treatment records constitute relevant official service department records.  They existed when VA first decided the Veteran's claim in August 1987 but were not associated with the claims file at the time.  Therefore, the Veteran is entitled to an earlier effective date for the grant of service connection for a low back disorder.  See 38 C.F.R. § 3.156.

VA received the Veteran's original claim of service connection for a low back disorder on January 23, 1987.  His entitlement to service connection preceded his filing of the original claim; consequently, service connection for a low back disability is granted effective January 23, 1987.

The Board has also considered whether any evidence of record prior to January 1987 could serve as an informal claim, in order to entitle the Veteran to an effective date earlier than January 1987.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a low back disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for this issue prior to January 1987. 

In sum, the Board finds that the Veteran is entitled to an earlier effective date of January 23, 1987.  The Board notes that this is the earliest effective date allowed under the law.

ORDER

An earlier effective date of January 23, 1987, but no higher, for the award of service connection for intervertebral disc syndrome and lumbar narrowing of disc L4-L5 (low back disability) is granted.


REMAND

The Veteran seeks entitlement to service connection for a seizure disorder and a cervical spine disorder, as secondary to his low back disability.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserted in his August 2014 VA Form 9 that he desired to have a videoconference hearing.  A hearing was scheduled and held in November 2015; however, the only issue discussed was the Veteran's appeal for entitlement to an earlier effective date for a low back disability.  There is no indication in the record, however, that the Veteran withdrew his request for a hearing on the issues of entitlement to service connection for a seizure disorder or a cervical spine disorder. 

Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to schedule the Veteran for a hearing at the RO via videoconference before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2014).

2.  After the hearing is conducted or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


